DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 12/01/2021 is acknowledged.
It is noted that, in the Reply of 12/01/2021, Applicant states “Applicant hereby elects Species I, according to Figures 1 through 9 and 12, without traverse” (see p. 1 of Remarks, emphasis added).  It is noted that the Species I embodiment is shown in Figures 1-7 and 12, and does not include Figures 8 and 9 (these are drawn to the Species II embodiment, as shown in Figs. 8-11).
To clarify this, a telephone interview was held with Applicant’s Representative, Brendan Dix (Reg. No. 37,313) on 12/3/2021.  Therein, Mr. Dix confirmed that the election was indeed without traverse, and that the Remarks contain a typographical error:  the election was intended to refer to “Figures 1-7 and 12” as identified in the Restriction Requirement of 10/04/2021.
Furthermore, Applicant has asserted that “Claims 1 through 9 and 12 are believed to be drawn to the elected species. Claims 10 and 11 have been withdrawn” (see p. 1 of Remarks filed 12/3/2021, emphasis added).
However, claim 9 requires a “pivot point being pivotally coupled to a bottom side of a vehicle” and a “housing configured to be spaced from a surface of a road”.  These are features of 
It is determined that claims 1-8 and 12 are drawn to elected Species I.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species II, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12/01/2021.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriately descriptive titles may result in slightly longer titles, but the loss in brevity of title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. (MPEP § 606.01).

Claim Objections
Claims 1, 8, 12 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, line 1, the limitation “the roof” is recited.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the phrase “the roof” will be read as —a roof —.
Regarding claim 1, line 4, the phrase “a housing being mounted on a roof of a vehicle” should be amended to properly refer to the already-introduced features: —a housing being mounted on [[a]] the roof of [[a]] the
Regarding claim 1, lines 8-9, it appears the phrase “to be rotated by wind passing through said wind passage” should be amended to —to be rotated by the wind passing through said wind passage— so as to properly refer to the “wind” previously introduced at line 6.
Regarding claim 8, line 1, the limitation “the roof” is recited.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the phrase “the roof” will be read as —a roof —.
Regarding claim 8, line 4, the phrase “a housing being mounted on a roof of a vehicle” should be amended to properly refer to the already-introduced features: —a housing being mounted on [[a]] the roof of [[a]] the vehicle—.
Regarding claim 8, lines 20-21, it appears the phrase “to be rotated by wind passing through said wind passage” should be amended to —to be rotated by the wind passing through said wind passage— so as to properly refer to the “wind” previously introduced at line 6.
Regarding claim 8, third page, lines 7-8, it appears the phrase “coupled to batteries in the vehicle” should be amended to —coupled to the batteries in the vehicle— so as to properly refer to the “batteries” previously introduced in the preamble of the claim (see line 2).
Regarding claim 8, third page, line 10, it appears the phrase “said drive gears rotates” should be amended to —said drive gears rotate[[s]]—.
Regarding claim 12, third page, lines 6-7, it appears the phrase “electrically coupled to batteries” should be amended to —electrically coupled to the batteries— as the feature of “batteries” is introduced at line 2 on the first page of claim 12.
Regarding claim 12, third page, line 9, it appears the phrase “said drive gears rotates” should be amended to —said drive gears rotate[[s]]—.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “said generator space” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  It is noted that the feature of a “generator space” is introduced and defined in claim 2, not claim 1.
Regarding claims 2-7, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ahmadi (US 2011/0260470 A1).
Regarding claim 1, as best understood, Ahmadi discloses a wind generator assembly (wind turbine 10) being configured to be mounted to the roof of an electric or hybrid vehicle (see, e.g., Fig. 3, ¶ 53: wind turbine 10 located atop the vehicle) thereby producing electricity for charging batteries (e.g., battery bank 15) in the electric or hybrid vehicle (tribrid vehicle, no separate number given, comprising electric motor 14, diesel generator 12A), said assembly comprising: 
a housing being mounted on a roof of a vehicle (see, e.g., Figs. 2, 3: housing formed by, e.g., solar enclosure 24 including front rooftop air intake grill 17, raised solar panel 13), said housing having a wind passage extending therethrough wherein said wind passage is configured to have wind pass therethrough when the vehicle is driven (wind passage through which air flows, first through rooftop air intake grill 17, powering wind turbine 10, and flowing underneath solar panel 13; see, e.g., ¶ 56 and Fig. 3); 

a generator (generators 11) being mounted in a generator space (generators 11 are mounted axially outward of turbine 10 in separate generator spaces; see, e.g., Fig. 3 for rooftop embodiment; see also Fig. 4 also showing separate spaces for generators 11), said generator being in mechanical communication (via, e.g., a full central shaft or smaller shafts at ends of turbine; see, e.g., ¶¶ 21, 42) with said turbine such that said turbine rotates said generator when said turbine rotates thereby facilitating said generator to produce electrical current, said generator being electrically coupled to batteries in the vehicle wherein said generator is configured to charge (see, e.g., ¶¶ 25, 46) the batteries (battery bank 15).
Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bunzer (US 4,019,828).
Regarding claim 1, as best understood, Bunzer discloses a wind generator assembly being configured to be mounted to the roof of an electric or hybrid vehicle (automobile 28) thereby producing electricity for charging batteries (electric generator 54 delivers electricity through conductors 56 to batteries or other electrical storage/utilization means; see, e.g., col. 3, ll. 46-52) in the electric or hybrid vehicle, said assembly comprising: 
a housing (rectangular housing 30) being mounted on a roof of a vehicle (automobile 28), said housing having a wind passage extending therethrough (see, e.g., Figs. 4, 5: wind passage formed by air scoop 32, through to rear end 34) wherein said wind passage is configured to have wind pass therethrough when the vehicle is driven; 

a generator (electric generator 54) being mounted in a generator space (lower portion of housing 30), said generator being in mechanical communication (via shaft 12”) with said turbine such that said turbine rotates said generator when said turbine rotates thereby facilitating said generator (electric generator 54) to produce electrical current, said generator being electrically coupled to batteries in the vehicle wherein said generator is configured to charge the batteries (see, e.g., col. 3, ll. 46-52: electric generator 54 delivers electricity through conductors 56 to batteries or other electrical storage/utilization means).
Claims 1, 2, as best understood, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Armani et al. (US 2011/0031043 A1).
Regarding claim 1, as best understood, Armani et al. discloses a wind generator assembly (energy recovery system 101) being configured to be mounted to the roof (roof 103) of an electric or hybrid vehicle (vehicle 100) thereby producing electricity for charging batteries (e.g., batteries 157, 158) in the electric or hybrid vehicle (vehicle 100), said assembly comprising: 
a housing (casing 105) being mounted on a roof (roof 103) of a vehicle (see, e.g., Figs. 1A, 1B), said housing having a wind passage (e.g., airflow chamber 113) extending therethrough (see, e.g., Fig. 2A) wherein said wind passage is configured to have wind pass therethrough when the vehicle is driven (see, e.g., ¶ 57); 

a generator (electrical generator 130) being mounted in a generator space (see, e.g., Figs. 5-7), said generator being in mechanical communication with said turbine (see, e.g., Fig. 5) such that said turbine (wind turbine 121/121a) rotates said generator (generator 130) when said turbine rotates thereby facilitating said generator to produce electrical current, said generator being electrically coupled to batteries (e.g., batteries 157, 158) in the vehicle wherein said generator is configured to charge the batteries (see, e.g., ¶ 102).
Regarding claim 2, Armani et al. further discloses that said housing (casing 105) has a bottom wall (e.g., lower wall 111), a top wall (e.g., upper wall 110), a front wall (front end wall 106) and a back wall (rear end wall 107), said wind passage (airflow chamber 113) extending through each of said front wall and said back wall (see, e.g., Fig. 2A), said housing having a divider (e.g., bottom wall 117) being positioned therein, said divider (bottom wall 117) extending between said front wall and said back wall to define (see, e.g., Fig. 7) a generator space (storage chamber 150) in said housing (casing 105), said generator space (storage chamber 150) being positioned adjacent to said wind passage (see, e.g., Fig. 7), said bottom wall being coupled to the roof (roof 103) of the vehicle (vehicle 100) having said front wall (front end wall 106) being directed forwardly (see, e.g., Fig. 1A) on the vehicle (vehicle 100).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 2013/0127393 A1) in view of Armani et al. (US 2011/0031043 A1).
Regarding claim 1, as best understood, Garcia discloses a wind generator assembly (wind powered electrical power generating system 100) being configured to be mounted to an electric or hybrid vehicle (vehicle 102, which may be an electric or hybrid vehicle; see, e.g., ¶ 48) thereby producing electricity for charging batteries (e.g., battery packs, batteries 122; see, e.g., Abstract, ¶¶ 41, 48) in the electric or hybrid vehicle (vehicle 102), said assembly comprising: 
a housing (e.g., box portion 104, front compartment 124) being mounted to the vehicle (vehicle 102), said housing having a wind passage extending therethrough (see, e.g., Figs. 1, 3, 4, etc.) wherein said wind passage is configured to have wind pass therethrough when the vehicle is driven (see, e.g., ¶ 41); 
a turbine (turbine 112 with blades 114) being rotatably positioned in said housing (see, e.g., Figs. 1, 3, 4-9), said turbine being positioned in said wind passage wherein said turbine is configured to be rotated by wind passing through said wind passage (see, e.g., ¶ 41); and 

However, whereas Garcia teaches that the wind generator assembly may be configured to be mounted on either an underside or a front of a vehicle, Garcia appears to be silent regarding mounting to a roof of the vehicle.
On the other hand, Armani et al. (Figures 1A, 1B, 2A, 2B, 5-7) discloses a wind generator assembly (energy recovery system 101) being configured to be mounted to the roof (roof 103) of an electric or hybrid vehicle (vehicle 100) thereby producing electricity for charging batteries (e.g., batteries 157, 158) in the electric or hybrid vehicle (vehicle 100), said assembly comprising: 
a housing (casing 105) being mounted on a roof (roof 103) of a vehicle (see, e.g., Figs. 1A, 1B), said housing having a wind passage (e.g., airflow chamber 113) extending therethrough (see, e.g., Fig. 2A) wherein said wind passage is configured to have wind pass therethrough when the vehicle is driven (see, e.g., ¶ 57).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the assembly of Garcia with the use of a housing mountable to a roof of a vehicle, as taught by Armani et al., for the purpose of configuring the assembly as a self-contained cartridge/unit that may be removably installed on a vehicle as a 
Regarding claim 2, the combination of Garcia and Armani would have further rendered obvious that said housing (Armani: casing 105) has a bottom wall (Armani: e.g., lower wall 111), a top wall (Armani: e.g., upper wall 110), a front wall (Armani: front end wall 106) and a back wall (Armani: rear end wall 107), said wind passage (Armani: airflow chamber 113) extending through each of said front wall and said back wall (Armani: see, e.g., Fig. 2A), said housing having a divider (Armani: e.g., bottom wall 117) being positioned therein, said divider (Armani: bottom wall 117) extending between said front wall and said back wall to define (Armani: see, e.g., Fig. 7) a generator space (Armani: storage chamber 150) in said housing (Armani: casing 105), said generator space (Armani: storage chamber 150) being positioned adjacent to said wind passage (Armani: see, e.g., Fig. 7), said bottom wall being coupled to the roof (Armani: roof 103) of the vehicle (Armani: vehicle 100) having said front wall (Armani: front end wall 106) being directed forwardly on the vehicle (Armani: see, e.g., Fig. 1A).
Note that Garcia discloses a housing (comprising, e.g., front compartment 124; see, e.g., Figs. 3, 8, 9) with a divider (e.g., left- or right-hand wall of compartment 124) defining a generator space (space holding generator(s) 116), positioned adjacent to the wind passage, such that the turbine (turbine 112 with central axle 136 which would be aligned parallel to a road surface) and generator (generator 116) are connected in a horizontal side-by-side configuration.
Note, too, that Armani discloses a housing with a divider (e.g., bottom wall 117) defining a generator space (storage chamber 150), positioned adjacent to the wind passage (see, e.g., Figs. 5-7), such that the turbine (turbine 121/121a) and generator (electrical generator 130/130a) are connected in a vertical side-by-side configuration.

Furthermore, as Armani et al. teaches providing storage chamber 150 for the electrical generators 130 separate from the airflow chamber 113, it would have been obvious to use such a storage chamber for the electrical generator(s) when modifying the assembly of Garcia with the use of a housing mountable to a roof of a vehicle, as taught by Armani et al., for the purpose of preventing air passing through the casing from bypassing the blades (see, e.g., ¶ 95).
Regarding claim 3,
Regarding claim 4, the combination of Garcia and Armani would have further rendered obvious that said turbine (Garcia: turbine 112 with central axle 136) has a first end and a second end, said turbine being elongated between said first end and said second end, each of said first end and said second end being rotatably coupled to said housing having said turbine extending laterally across said wind passage (Garcia: see, e.g., Fig. 3).
Regarding claim 5, the combination of Garcia and Armani would have further rendered obvious that said turbine (Garcia: turbine 112) has a plurality of vanes (Garcia: blades 114) thereon, each of said vanes having a distal end with respect to a center line (Garcia: e.g., along central axle 136) of said turbine, each of said vanes being concavely arcuate between said center line and said distal end wherein each of said vanes is configured to capture wind, said turbine being oriented in said wind passage such that each of said vanes curves toward said front wall of said housing when said vanes are directed downwardly during rotation of said turbine (Garcia: see, e.g., Fig. 15: blades 114, when pointing downwardly, may be curved toward front portion, from where airflow enters, as indicated by arrows).
Regarding claim 6, the combination of Garcia and Armani would have further rendered obvious a set of drive gears (Garcia: gear arrangement 140), each of said drive gears being rotatably coupled to said divider (Garcia: see, e.g., Fig. 3), each of said drive gears being in mechanical communication with said turbine (Garcia: turbine 112 with central axle 136) such that said turbine rotates said drive gears when said turbine is rotated (see, e.g., ¶¶ 43, 45), each of said drive gears being positioned in said generator space (Garcia: see, e.g., Fig. 3).
Regarding claim 7, the combination of Garcia and Armani would have further rendered obvious that said generator (Garcia: generator 116) has a drive shaft (Garcia: generator shaft 138), said drive shaft being rotatably coupled to said drive gears (Garcia: gear 
Regarding independent claim 8, Garcia discloses a wind generator assembly (wind powered electrical power generating system 100) being configured to be mounted to an electric or hybrid vehicle (vehicle 102, which may be an electric or hybrid vehicle; see, e.g., ¶ 48) thereby producing electricity for charging batteries (e.g., battery packs, batteries 122; see, e.g., Abstract, ¶¶ 41, 48) in the electric or hybrid vehicle (vehicle 102), said assembly comprising: 
a housing (e.g., box portion 104, front compartment 124) being mounted on the vehicle (vehicle 102), said housing having a wind passage extending therethrough (see, e.g., Figs. 1, 3, 4, etc.) wherein said wind passage is configured Page 3 of 9to have wind pass therethrough when the vehicle is driven (see, e.g., ¶ 41);
a turbine (turbine 112 with blades 114, central axle 136) being rotatably positioned in said housing (see, e.g., Figs. 1, 3, 4-9), said turbine being positioned in said wind passage wherein said turbine is configured to be rotated by wind passing through said wind passage (see, e.g., ¶ 41), said turbine having a first end and a second end, said turbine being elongated between said first end and said second end, each of said first end and said second end being rotatably coupled to said housing having said turbine extending laterally across said wind passage (see, e.g., Fig. 3), said turbine (turbine 112) having a plurality of vanes (blades 114) thereon, each of said vanes having a distal end with respect to a center line (e.g., along central axle 136) of said turbine (turbine 112), each of said vanes being concavely arcuate between said center line and said distal end wherein each of said vanes is configured to capture wind, said turbine being oriented in said wind passage such that each of said vanes curves toward said front wall of said 
a set of drive gears (gear arrangement 140), each of said drive gears being rotatably coupled to said divider (see, e.g., Fig. 3), each of said drive gears being in mechanical communication with said turbine (turbine 112 with central axle 136) such that said turbine rotates said drive gears when said turbine is rotated (see, e.g., ¶¶ 43, 45), each of said drive gears being positioned in a generator space (e.g., space adjacent to housing defined by box 104/compartment 124; see, e.g., Fig. 3); and Page 4 of 9
a generator (electromechanical generator 116) being mounted in said generator space (see, e.g., Fig. 3), said generator (generator 116) being in mechanical communication (via turbine central axle 136, first gear arrangement 140, generator shaft 138; see, e.g., Figs. 1, 3) with said turbine such that said turbine rotates said generator when said turbine rotates thereby facilitating said generator to produce electrical current, said generator being electrically coupled to batteries (e.g., battery packs, batteries 122; see, e.g., Abstract, ¶¶ 41, 48) in the vehicle wherein said generator is configured to charge the batteries (see, e.g., ¶ 44, 48), said generator having a drive shaft (generator shaft 138), said drive shaft (generator shaft 138) being rotatably coupled to said drive gears (gear arrangement 140) such that said drive gears rotates said drive shaft when said turbine (turbine 112 with central axle 136) rotates (see, e.g., Fig. 3; ¶¶ 43, 45).
However, whereas Garcia teaches that the wind generator assembly may be configured to be mounted on either an underside or a front of a vehicle, Garcia appears to be silent regarding mounting to a roof of the vehicle.
Armani et al. (Figures 1A, 1B, 2A, 2B, 5-7) discloses a wind generator assembly (energy recovery system 101) being configured to be mounted to the roof (roof 103) of an electric or hybrid vehicle (vehicle 100) thereby producing electricity for charging batteries (e.g., batteries 157, 158) in the electric or hybrid vehicle (vehicle 100), said assembly comprising: 
a housing (casing 105) being mounted on a roof (roof 103) of a vehicle (see, e.g., Figs. 1A, 1B), said housing having a wind passage (e.g., airflow chamber 113) extending therethrough (see, e.g., Fig. 2A) wherein said wind passage is configured to have wind pass therethrough when the vehicle is driven (see, e.g., ¶ 57); 
 said housing (casing 105) having a bottom wall (e.g., lower wall 111), a top wall (e.g., upper wall 110), a front wall (front end wall 106) and a back wall (rear end wall 107), said wind passage (airflow chamber 113) extending through each of said front wall and said back wall (see, e.g., Fig. 2A), said housing having a divider (e.g., bottom wall 117) being positioned therein, said divider extending between said front wall and said back wall to define (see, e.g., Fig. 7) a generator space (storage chamber 150) in said housing (casing 105), said generator space (storage chamber 150) being positioned adjacent to said wind passage (see, e.g., Fig. 7), said top wall having a curved portion curving downwardly toward said bottom wall (see, e.g., Fig. 1A: upper wall 110 has downwardly curving portion at front, facing oncoming wind—see curvature shown between labels “105” and “108” in Fig. 1A), said curved portion being aligned with said generator space (see, e.g., Fig. 1A: curvature is generally aligned with entire width of casing 105, which comprises generator space), said curved portion being positioned on said front wall (see, e.g., Fig. 1A) wherein said curved portion is configured to reduce drag with respect to air passing over said curved portion when the vehicle is driven (this feature is inherent—a curved surface 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the assembly of Garcia with the use of a housing mountable to a roof of a vehicle, as taught by Armani et al., for the purpose of configuring the assembly as a self-contained cartridge/unit that may be removably installed on a vehicle as a single unit, thereby facilitating maintenance, replacement, inspection and/or transferring between vehicles (see, e.g., ¶ 64).
Note that Garcia discloses a housing (comprising, e.g., front compartment 124; see, e.g., Figs. 3, 8, 9) with a divider (e.g., left- or right-hand wall of compartment 124) defining a generator space (space holding generator(s) 116), positioned adjacent to the wind passage, such that the turbine (turbine 112 with central axle 136 which would be aligned parallel to a road surface) and generator (generator 116) are connected in a horizontal side-by-side configuration.
Note, too, that Armani discloses a housing with a divider (e.g., bottom wall 117) defining a generator space (storage chamber 150), positioned adjacent to the wind passage (see, e.g., Figs. 5-7), such that the turbine (turbine 121/121a) and generator (electrical generator 130/130a) are connected in a vertical side-by-side configuration.
Now, in modifying the assembly of Garcia with the use of a housing mountable to a roof of a vehicle, as taught by Armani et al., it would have been obvious to a person of ordinary skill in the art to maintain the axial alignment of the turbine with the short/transverse axis of the vehicle (i.e., maintaining central axle 136 parallel to the car axles), thereby keeping the horizontal side-by-side turbine/generator configuration of Garcia (rather than change to the 
Furthermore, as Armani et al. teaches providing storage chamber 150 for the electrical generators 130 separate from the airflow chamber 113, it would have been obvious to use such a storage chamber for the electrical generator(s) when modifying the assembly of Garcia with the use of a housing mountable to a roof of a vehicle, as taught by Armani et al., for the purpose of preventing air passing through the casing from bypassing the blades (see, e.g., ¶ 95).
Regarding independent claim 12, Garcia discloses a wind generator system (wind powered electrical power generating system 100) comprising:
 a vehicle (vehicle 102, which may be an electric or hybrid vehicle; see, e.g., ¶ 48), said vehicle including batteries (e.g., battery packs, batteries 122; see, e.g., Abstract, ¶¶ 41, 48); 
a housing (e.g., box portion 104, front compartment 124) being mounted on the vehicle (vehicle 102), said housing having a wind passage extending therethrough (see, e.g., Figs. 1, 3, 4, etc.) wherein said wind passage is configured Page 3 of 9to have wind pass therethrough when the vehicle is driven (see, e.g., ¶ 41);
a turbine (turbine 112 with blades 114, central axle 136) being rotatably positioned in said housing (see, e.g., Figs. 1, 3, 4-9), said turbine being positioned in said wind passage wherein said turbine is configured to be rotated by wind passing through said wind passage (see, e.g., ¶ 41), said turbine having a first end and a second end, said turbine being elongated between said first end and said second end, each of said first end and said second end being rotatably coupled to said housing having said turbine extending laterally across said wind passage (see, e.g., Fig. 3), said turbine (turbine 112) having a plurality of vanes (blades 114) thereon, each of 
a set of drive gears (gear arrangement 140), each of said drive gears being rotatably coupled to said divider (see, e.g., Fig. 3), each of said drive gears being in mechanical communication with said turbine (turbine 112 with central axle 136) such that said turbine rotates said drive gears when said turbine is rotated (see, e.g., ¶¶ 43, 45), each of said drive gears being positioned in a generator space (e.g., space adjacent to housing defined by box 104/compartment 124; see, e.g., Fig. 3); and Page 4 of 9
a generator (electromechanical generator 116) being mounted in said generator space (see, e.g., Fig. 3), said generator (generator 116) being in mechanical communication (via turbine central axle 136, first gear arrangement 140, generator shaft 138; see, e.g., Figs. 1, 3) with said turbine such that said turbine rotates said generator when said turbine rotates thereby facilitating said generator to produce electrical current, said generator being electrically coupled to batteries (e.g., battery packs, batteries 122; see, e.g., Abstract, ¶¶ 41, 48) in the vehicle wherein said generator is configured to charge the batteries (see, e.g., ¶ 44, 48), said generator having a drive shaft (generator shaft 138), said drive shaft (generator shaft 138) being rotatably coupled to said drive gears (gear arrangement 140) such that said drive gears rotates said drive shaft when said turbine (turbine 112 with central axle 136) rotates (see, e.g., Fig. 3; ¶¶ 43, 45).

On the other hand, Armani et al. (Figures 1A, 1B, 2A, 2B, 5-7) discloses a wind generator assembly (energy recovery system 101) being configured to be mounted to the roof (roof 103) of an electric or hybrid vehicle (vehicle 100) thereby producing electricity for charging batteries (e.g., batteries 157, 158) in the electric or hybrid vehicle (vehicle 100), said assembly comprising: 
a housing (casing 105) being mounted on a roof (roof 103) of a vehicle (see, e.g., Figs. 1A, 1B), said housing having a wind passage (e.g., airflow chamber 113) extending therethrough (see, e.g., Fig. 2A) wherein said wind passage is configured to have wind pass therethrough when the vehicle is driven (see, e.g., ¶ 57); 
 said housing (casing 105) having a bottom wall (e.g., lower wall 111), a top wall (e.g., upper wall 110), a front wall (front end wall 106) and a back wall (rear end wall 107), said wind passage (airflow chamber 113) extending through each of said front wall and said back wall (see, e.g., Fig. 2A), said housing having a divider (e.g., bottom wall 117) being positioned therein, said divider extending between said front wall and said back wall to define (see, e.g., Fig. 7) a generator space (storage chamber 150) in said housing (casing 105), said generator space (storage chamber 150) being positioned adjacent to said wind passage (see, e.g., Fig. 7), said top wall having a curved portion curving downwardly toward said bottom wall (see, e.g., Fig. 1A: upper wall 110 has downwardly curving portion at front, facing oncoming wind—see curvature shown between labels “105” and “108” in Fig. 1A), said curved portion being aligned with said generator space (see, e.g., Fig. 1A: curvature is generally aligned with entire width of casing 105, 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the assembly of Garcia with the use of a housing mountable to a roof of a vehicle, as taught by Armani et al., for the purpose of configuring the assembly as a self-contained cartridge/unit that may be removably installed on a vehicle as a single unit, thereby facilitating maintenance, replacement, inspection and/or transferring between vehicles (see, e.g., ¶ 64).
Note that Garcia discloses a housing (comprising, e.g., front compartment 124; see, e.g., Figs. 3, 8, 9) with a divider (e.g., left- or right-hand wall of compartment 124) defining a generator space (space holding generator(s) 116), positioned adjacent to the wind passage, such that the turbine (turbine 112 with central axle 136 which would be aligned parallel to a road surface) and generator (generator 116) are connected in a horizontal side-by-side configuration.
Note, too, that Armani discloses a housing with a divider (e.g., bottom wall 117) defining a generator space (storage chamber 150), positioned adjacent to the wind passage (see, e.g., Figs. 5-7), such that the turbine (turbine 121/121a) and generator (electrical generator 130/130a) are connected in a vertical side-by-side configuration.
Now, in modifying the assembly of Garcia with the use of a housing mountable to a roof of a vehicle, as taught by Armani et al., it would have been obvious to a person of ordinary skill 
Furthermore, as Armani et al. teaches providing storage chamber 150 for the electrical generators 130 separate from the airflow chamber 113, it would have been obvious to use such a storage chamber for the electrical generator(s) when modifying the assembly of Garcia with the use of a housing mountable to a roof of a vehicle, as taught by Armani et al., for the purpose of preventing air passing through the casing from bypassing the blades (see, e.g., ¶ 95).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2016/0153308 A1 and US 10,138,753 B2 to Munerato et al. discloses a wind generator assembly (auxiliary generator of electrical energy 1) being configured to be mounted to a vehicle (see, e.g., Figs. 6-7, 12), the assembly comprising a housing (shell 2), a turbine (rotor 6), and a generator (current generator 8), wherein the housing has bottom, top, front, and back walls (see, e.g., Figs. 2-3b) and a divider (dividers between elementary blocks/sections 2a; see Figs. 2, 3, 3b).
US 4,179,007 to Howe discloses a wind generator assembly (wind operated electrical power device 10) being configured to be mounted to a roof (see Fig. 1) of vehicle (car 11), the assembly comprising a housing (housing 13), a turbine (rotor/flywheel .

Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
December 30, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832